Citation Nr: 1213097	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-13 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for periodontal disease for compensation purposes.

2.  Entitlement to service connection for psuedofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1980 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina that denied service connection for periodontal disease and pseudofolliculitis barbae.  Jurisdiction is with the RO in Roanoke, Virginia. 

The Veteran also appealed a denial of service connection for hemorrhoids.  In November 2009, the RO in Roanoke, Virginia granted service connection for hemorrhoids.  As this rating action results in a full grant of the benefit sought, this issue is no longer on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a dental disorder is also a claim for outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In the April 2006 decision, the RO advised the Veteran that he could apply for outpatient dental treatment at the nearest VA medical facility.  There is no indication in the record that he has done so.

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue does not appear to have been adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action and referral to the Veterans Health Administration as warranted.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.    

The issue of service connection for psuedofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a dental disability resulting from combat wounds or service trauma. 

2.  The Veteran's currently claimed periodontal disease is not subject to service-connected compensation. 


CONCLUSION OF LAW

The criteria for establishing service connection for compensation purposes for periodontal disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in December 2005, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  

He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit in the March 2008 Statement of the Case.  While such notice was furnished after the issuance of the appealed rating decision, the appeal was subsequently readjudicated in a Supplemental Statement of the Case issued in November 2009.  This course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and various written statements submitted by the Veteran.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79 at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); Id.  There must; however, be sufficient evidence of such a relationship to trigger VA's duty to provide an examination or obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).   

The Veteran was not provided with an examination with respect to his claim for service connection for periodontal disease.  However, his service treatment records do not show that he sustained dental trauma in service resulting in a missing tooth or that non-periodontal disease resulted in a missing tooth, and nor has the Veteran so contended.  Additionally, he did not sustain any dental trauma in combat.  As there is no evidence of dental trauma or non-periodontal disease resulting in a missing tooth in service, the facts of this case do not show an in-service event meeting the criteria to warrant a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 4.150; see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2011). 
 
For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 17.161 (2011); 77 Fed. Reg. 4469-71 (Jan. 30, 2012) (to be codified at 38 C.F.R. § 3.381).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that he incurred periodontal disease during service.  See November 2005 and March 2006 statements.  He reported having surgery on one side of his mouth to stop bone loss. 

The Veteran's entrance dental examination, dated in March 1980, showed that teeth 1, 16, 19, and 30 were missing.  Service records document one instance of trauma when a fracture of tooth number 9 was noted after the Veteran sustained an injury to his mouth during a basketball game.  See Service dental records, dated in March 1988.  However, subsequent records do not show that this tooth was lost.  

Service dental records, dated in July 1993, reflected that the Veteran was found to have generalized moderate marginal and papillary gingivitis with localized slight to moderate periodontitis.  Later service dental records reflect increasing treatment for periodontal disease; including two separate regenerative periodontal surgeries for teeth 11 through 18.    

Periodontal treatment records indicate that teeth 1, 12, 16, 17, and 30 were missing.  However, the separation examination report, dated in October 2002, listed teeth 1, 13, 16, 17, and 30 as missing.  

In summary, service records indicate that the Veteran lost teeth 13, 17, and possibly 12.  However, there is no evidence that these teeth were lost due to trauma or non-periodontal disease.  

The Board recognizes that some bone loss (alveolar bone loss) may be implied by the diagnosis of periodontitis; however, the note to Diagnostic Code 9913 specifically states that the ratings only apply to bone loss through trauma or disease, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  See 38 C.F.R. § 4.150.  Also of note, according to 38 C.F.R. § 3.381, periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  Given the above, the Board finds that the Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible due to trauma or disease (such as osteomyelitis) and service connection for compensation purposes for loss of teeth is not warranted.  

The Veteran has not alleged tooth loss due to trauma or a disease such as osteomyelitis.  Instead, he asserts that his dental problems consist of periodontitis.  As discussed above, service connection for compensation purposes is not warranted for tooth loss caused by gingivitis or periodontitis, or for the conditions themselves.  

In summary, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability considered for VA compensation purposes. 

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for compensation purposes for periodontal disease must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57. 


ORDER

Service connection for periodontal disease for compensation purposes is denied. 


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

Service treatment records, dated as early as November 1982, show that the Veteran was assessed as having psuedofolliculitis and was recommended to stop shaving.  He had additional episodes of psuedofolliculitis barbae during service.  See service treatment records, dated in May and June 1988; April 1989; and May 1996.  In his November 2005 claim, the Veteran reported having scarring from psuedofolliculitis barbae.  In May 2008, he reported that he continued to have it and requested a VA examination.   

A VA examination is necessary to determine the nature of the Veteran's current facial skin disorder and whether it is etiologically related to psuedofolliculitis barbae treated in service.  McLendon.; Locklear.

In addition, the Veteran reports receiving VA treatment at the VA Medical Center in Hampton, Virginia (Hampton VAMC).  It is unclear whether the Veteran has had additional treatment for psuedofolliculitis barbae.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any medical treatment records for psuedofolliculitis barbae and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment for psuedofolliculitis barbae. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After any additional medical records have been obtained and associated with the claims folder, schedule the Veteran for a VA examination to determine the presence of psuedofolliculitis barbae and its relationship to treatment in service.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report all current skin disorder(s) of the face and specifically whether the Veteran currently has psuedofolliculitis barbae.  He or she should opine as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed facial skin condition is related to psuedofolliculitis barbae treated in service or is otherwise related service. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his dermatological symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so. 

3.  The RO/AMC should review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

4.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


